Per Curiam.
‘1 The Court is of opinion and doth decide, that the words which,' it appears by the Record in this Case, the Counsel for the said William Quann, moved *to have expunged from the said Record, ought to be expunged therefrom. The Court doth also decide by the unanimous opinion of the Judges present, that the plea of autrefoits acquit in the said Record set forth, doth not, in point of Raw, offer any bar to the prosecution founded on the Indictment in this Case, and therefore, that it ought to be overruled.”